PER CURIAM.
The final administrative order under review revoked the appellant’s beverage license on the ground that a disqualified person was indirectly interested in its operations in violation of Section 561.17(1), Florida Statutes (1977). See, Tony’s Fish Market of Ft. Lauderdale, Inc. v. State Board of Business Regulation, 358 So.2d 125 (Fla.1st DCA 1978). The findings and conclusions of the hearing officer to this effect, which were adopted by the Division of Alcoholic Beverages and Tobacco, are supported by competent substantial evidence and the essential requirements of the applicable law. Smith Terminal Warehouse Co. v. Be*1256vis, 312 So.2d 721 (Fla.1975); Peden v. State Board of Funeral Directors & Embalmers, 189 So.2d 526 (Fla.3d DCA 1966); Torch Club, Inc. v. Keating, 174 So.2d 746 (Fla.2d DCA 1965), cert. denied, 188 So.2d 313 (Fla.1966). The order below is therefore
Affirmed.